Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-9, 18-20) in the reply filed on 6/1/21 is acknowledged.
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/1/21.

Drawings
The drawings are objected to because:
a. 	the drawings do not show every feature of the invention specified in the claims (Claim 2 claims “manually…activated”, as does Claim 19)
b. 	the unlabeled rectangular box(es) (290, Fig. 2) shown in the drawings should be provided with descriptive text labels
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "relatively" in claim 1 is a relative term which renders the claim indefinite.  The term "relatively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “relatively good traction ground or road conditions” has been rendered indefinite as a result.
The term "good" in claim 1 is a relative term which renders the claim indefinite.  The term "good" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of “relatively good traction ground or road conditions” has been rendered indefinite as a result.
The term "relatively" in claim 1 is a relative term which renders the claim indefinite.  The term "relatively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “relatively poor traction ground or road conditions” has been rendered indefinite as a result.
The term "poor" in claim 1 is a relative term which renders the claim indefinite.  The term "poor" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “relatively poor traction ground or road conditions” has been rendered indefinite as a result.
Claim 2 recites in part “the wheel speed synchronization mode of operation is manually or automatically activated when relatively poor traction ground or road conditions are encountered.”. This is indefinite. What steps or determinations are made to “automatically” make the activation occur? What are the metes and bounds of the claim language?
The term "relatively" in claim 18 is a relative term which renders the claim indefinite.  The term "relatively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “relatively good traction ground or road conditions” has been rendered indefinite as a result.
The term "good" in claim 18 is a relative term which renders the claim indefinite.  The term "good" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of “relatively good traction ground or road conditions” has been rendered indefinite as a result.
The term "relatively" in claim 18 is a relative term which renders the claim indefinite.  The term "relatively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “relatively poor traction ground or road conditions” has been rendered indefinite as a result.
The term "poor" in claim 18 is a relative term which renders the claim indefinite.  The term "poor" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “relatively poor traction ground or road conditions” has been rendered indefinite as a result.
Claim 19 recites in part “where selecting the wheel speed synchronization mode is done either automatically by a controller or manually by an operator of the rotary mixer”. This is indefinite. What steps or determinations are made to “automatically” make the activation occur? What are the metes and bounds of the claim language?
Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-9, 18-20, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over NPL - RM500B brochure in view of Shearer et al. (US 7497298).
Regarding Claim 1, NPL teaches
A rotary mixer, comprising: 
a frame (ex. p. 1-3); 
a rotor (with 15-16, p. 3) attached to the frame; 
four wheels (4, p. 2-3, p. 9) attached to the frame for moving the rotary mixer; and 
a drive system for driving the four wheels, the drive system including: 
four independent hydrostatic drive loops (p. 9, paragraph 2), each of the independent hydrostatic drive loops associated with one of the wheels such that each one of the independent hydrostatic drive loops independently drives one of the four wheels; 
wherein the drive system includes a pressure balance mode of operation for relatively good traction ground or road conditions (p. 9, paragraphs 1-2).
NPL does not teach
a wheel speed synchronization mode of operation for relatively poor traction ground or road conditions.  
Shearer teaches
a wheel speed synchronization mode of operation for relatively poor traction ground or road conditions (Col. 6, lines 20-26).  
Since both references are directed to construction machines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control 
Regarding Claim 2,
wherein the pressure balance mode of operation is a default mode of operation for the drive system and the wheel speed synchronization mode of operation is manually (Shearer - via 76) or automatically activated when relatively poor traction ground or road conditions are encountered. 
Regarding Claim 3,
wherein each of the four independent hydrostatic drive loops includes a hydrostatic pump and a corresponding hydrostatic motor (NPL - p. 9), with each hydrostatic motor coupled to a corresponding one of the hydrostatic pumps (NPL - p. 9).  
Regarding Claim 4,
wherein in the pressure balance mode of operation each of the four hydrostatic pumps is adjusted to equalize the pressure in each of the four independent hydrostatic drive loops (NPL - p. 9).  
Regarding Claim 5,
wherein in the wheel speed synchronization mode of operation, a pressure in each of the four independent hydrostatic drive loops develops independently to keep a wheel speed of each of the four wheels equalized (Shearer - “lock and unlock the speed of the wheels”).  
Regarding Claim 6,
wherein the pressure in each of the four independent hydrostatic drive loops develops independently depending on the traction of the corresponding wheel (Shearer - “lock and unlock the speed of the wheels”).  
Regarding Claim 7,
wherein the drive system includes a pressure sensor (NPL - p. 9 “continually monitors and balances pressures”) associated with each of the four independent hydrostatic drive loops and a speed 
Regarding Claim 8,
wherein the controller receives signals from each of the pressure sensors and speed sensors and outputs signals to each of the hydrostatic pumps (NPL - p. 9 “Standard electronically controlled all-wheel drive and four steering modes maximize traction and mobility even in poor conditions. The all-wheel drive system continually monitors and balances pressures for maximum traction.”)..  
Regarding Claim 9,
wherein in the pressure balance mode of operation, the controller adjusts each of the four hydrostatic pumps in view of the pressure sensed by each of the pressure sensors so as to equalize the pressure in each of the four independent hydrostatic drive loops (NPL - p. 9 “Standard electronically controlled all-wheel drive and four steering modes maximize traction and mobility even in poor conditions. The all-wheel drive system continually monitors and balances pressures for maximum traction.”), and wherein in the wheel speed synchronization mode of operation (Shearer), the controller adjusts the pump displacements in each of the four independent hydrostatic drive loops independently depending on a speed of each of the wheels as sensed by the speed sensors (Shearer - “lock…the speed of the wheels”).
Regarding Claim 18, NPL teaches
A method of traction control for a rotary mixer having four independently driven wheels (4, p. 2-3, p. 9), the method comprising: operating a drive system for the rotary mixer in a default pressure balance mode of operation for relatively good traction ground or road conditions (p. 9), wherein in the 
NPL does not teach
selecting a wheel speed synchronization mode of operation for the drive system for relatively poor traction ground or road conditions, wherein in the wheel speed synchronization mode of operation the pressure in each of the four independent hydrostatic drive loops develops independently to keep a wheel speed of each one of the four wheels equalized with each other.  
Shearer teaches
selecting a wheel speed synchronization mode of operation for the drive system for relatively poor traction ground or road conditions (Col. 6, lines 20-26), wherein in the wheel speed synchronization mode of operation to keep a wheel speed of the wheels equalized with each other.  
Since both references are directed to construction machines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control of NPL to include a wheel speed synchronization mode as taught by Shearer in order to provide additional traction to the work surface when required (Col. 6, lines 23-26). When Shearer is applied to NPL, the remainder of the claim language is also taught. 
Regarding Claim 19,
where selecting the wheel speed synchronization mode is done either automatically by a controller or manually (Shearer - via 76) by an operator of the rotary mixer.  
Regarding Claim 20,
wherein the drive system includes a pressure sensor (NPL - p. 9 “continually monitors and balances pressures”) associated with each of the four independent hydrostatic drive loops and a speed . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krimbacher teaches elements of the instant invention including a wheel speed synchronization. Thomson teaches elements of the instant invention including four independent hydrostatic drive loops. Velde teaches elements of the instant invention including independent hydrostatic drive loops. Caldwell teaches elements of the instant invention including four independent hydrostatic drive loops. Schlenker teaches elements of the instant invention including a rotary mixer. Cat .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247.  The examiner can normally be reached on Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/               Examiner, Art Unit 3745 
 
/THOMAS E LAZO/              Primary Examiner, Art Unit 3745